Citation Nr: 1447731	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 28, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to January 1963, from April 1964 to November 1969, and from May 1977 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the record.  In April 2010, the case was remanded for the AOJ to adjudicate the issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2004.  A June 2014 Board letter informed the Veteran that the Veterans Law Judge who conducted the March 2009 hearing was no longer with the Board and offered him the opportunity for a new hearing before the Veterans Law Judge who would decide his appeal.  In a July 2014 letter, the Veteran declined another hearing and requested that the case be considered on the evidence of record.  The case has been reassigned to the undersigned.


FINDINGS OF FACT

1. A January 2003 rating decision, in pertinent part, denied the Veteran a rating in excess of 50 percent for PTSD; he initiated an appeal of that decision but withdrew the appeal in February 2005. 

2. An unappealed November 2004 rating decision assigned a 70 percent rating for the Veteran's service-connected PTSD and granted TDIU, effective July 28, 2004; clear and unmistakable error (CUE) in that decision is not alleged.

3. The Veteran filed the instant claim for an earlier effective date for the award of a TDIU rating in February 2007.



CONCLUSION OF LAW

The Veteran's freestanding claim seeking an effective date prior to July 28, 2004, for the grant of a TDIU rating lacks legal merit.  38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 20.101 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and that the law is dispositive.  Thus, the VCAA does not apply in this matter.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria, Factual Background, and Analysis

The Veteran contends that the effective date of the grant of TDIU should be earlier than July 28, 2004.  He has variously asserted the effective date should be retroactive to the late 1990s, when he asserts his service-connected PTSD first made him unemployable.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

Historically, a May 1998 rating decision granted the Veteran service connection for PTSD, rated 50 percent, effective May 17, 1996.  He filed a claim for TDIU in August 1998.  A December 1998 rating decision denied his TDIU claim; he filed a reconsideration request in January 1998.  An unappealed April 2002 rating decision again denied entitlement to TDIU.  In June 2002, the Veteran filed a claim for an increased rating for his service-connected PTSD and entitlement to service connection for a bipolar disorder secondary to his PTSD.  A January 2003 rating decision denied the Veteran service connection for bipolar disorder and a rating in excess of 50 percent for PTSD.  He initiated an appeal of this decision by filing a notice of disagreement in June 2003.  While the appeal was pending, a November 2004 rating decision assigned a 70 percent rating for the Veteran's service-connected PTSD and granted him TDIU, effective July 28, 2004 (the date of a VA examination).  Notice of the November 2004 rating decision [that granted TDIU and assigned the effective date for the award] was mailed to the Veteran on December 8, 2004 and was not returned undelivered.  The Veteran did not file a notice of disagreement with the November 2004 rating decision, and clear and unmistakable error (CUE) in that decision is not alleged.  A February 2005 Report of Contact shows the Veteran's representative withdrew his appeal of the January 2003 rating decision that, in pertinent part, denied a rating in excess of 50 percent for PTSD.  The instant claim for an earlier effective date for the award of TDIU was filed in February 2007.

[As noted, in April 2010, the case was remanded by a Veterans Law Judge who is no longer with the Board for the issue of entitlement to a rating in excess of 50 percent for PTSD prior to July 28, 2004 to be adjudicated by the RO.  That remand found the Veteran's representative raised the claim during the March 2009 Board hearing and that the issue was inextricably intertwined with the issue of entitlement an earlier effective date for the grant of a TDIU rating.  An unappealed November 2010 rating decision denied a rating in excess of 50 percent for PTSD prior to July 28, 2004.  The Board notes that referral was itself a freestanding earlier effective date claim (and lacking legal merit).]  

As the Veteran did not appeal the November 2004 rating decision that assigned a 70 percent rating for his PTSD and granted TDIU, effective July 28, 2004, it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. 296 (2006).  The Board notes that because there was no submission/receipt of additional evidence pertaining to the matter of the effective date for the award of TDIU in the year following that decision, 38 C.F.R. § 3.156(b) does not apply.  The first communication raising entitlement to an earlier effective date for TDIU was received in February 2007.  The Board notes that CUE in the June 2002 (or any other prior) rating decision that denied TDIU is neither alleged, nor raised by the record.

Given the facts of this case, the Veteran's current claim seeking an effective date earlier than July 28, 2004 for the grant of TDIU is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than July 28, 2004 in the instant case would be to establish CUE in a prior decision; CUE has not been alleged. 

The Board acknowledges the Veteran's assertions regarding his unemployability prior to July 28, 2004.  However, the Board is bound by the laws and regulations of VA regarding finality of prior decisions.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  The Board has no alternative but to dismiss the appeal for failure to present a valid claim.



ORDER

The appeal seeking an effective date earlier than July 28, 2004, for the grant of TDIU is dismissed. 




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


